. .. .




                    -...:...


OFFICE   OF THE ATTORNEY        GENERAL   OF ‘TEXAS
                   AUSTIN
              By the   hw   aithib   Chafe    5058bitiJtioaaland    *$a&.
uwa7, 8 wrwn i6         gmhibi rod   irea  Irorcitq a0re than 040
                                                               es+11
oltloo   of e&51uoat     uirtm* 16 ~:rotlon     J&Qfaho‘;tat*
Cenetitution)exe& ae,rtRSnaldws oi whioh that of the
jwtloe cb the pmoe ie one* Ra9mtr, our crourtebath g.one
Brthar e&d huge oxtonded tlu rule that        cwoc where there f*
e spooiilo   oroaption   to the ml0 of more than one offiao of
emalumnt se in this ocP60,or nhero an sffioe &oe not pay
for hi8 seniors to thrJholdor tharoof, that when a parmn
sroks to hold more than ood olvll offloo aad the dutlolr er
the tw offloos     tire lwoapatfbls,    that woh 6 pereon cmaot
hold both offfoss,     and the sooeptaaoe   OS Chs latter, ar later
Lo paint of tlm, is omslldoredB vaoanoy or reri@%tlon of
the  .of'Tfootorwrly held.
          Appl$ifw there mlea,  ?ho oourtieham hold in tho
oaso of Luars t. State, 63 8. T:r(21 699* thaC @he wtlae
of t&a pa00  0821 also be a rwerder in t&a oorporat i an 05urt
6s the oity, ae Art%014 I6   3eotion   40 0r the meto   can8tltul
t&on dooa not apply to jwilew      ot fib pekoe sad the dutiee
oi tbo tnm ofiioas ara aot iaoota tlble OIU to th other.
.Zventhough the tmr oMos~ in tr0 latpllrrat haad, tax aaMSa8r
oollooturof tka Wna Indspendat       PJohool Urtrlot  end juetiso
of tha pmsoe, mny be both oftll    off’ioau Op imolutaeatyet tUa
px5vl8loaof the ConrtituMon     dwa not aagly to JustJooa of
th* pamo, wham on0 parwon oould Mid b&b oif%ooa ualoas the
datlor of tbo IIMTOwere fnaaspetiblo      one te t&o et&a-.
        Theah the liae rhioh dl~tin&ehhr8      eompattblo ub
lawapatlblodutfos of separate offlooa lr aosstluiw    dim aad
dittlau1.t
        to dietinppuishyet uo are 5f t&e opinion thst    the
oiYlo*s ar tax aa~o8eor-wll#t~           Of tho F&a   Iae4padat
So&ool ?%0triot efd juetiao 81 tikapardoeam not lnooepati-
ble olylto t&r 02horandthat the mm perron aan hold bstd~
offloo at -0 ears*tim.




teiot,   200 S. W.
           la vlaw OS the farep,ola::     autharitlee,you are rem
1speotf’ul4  ed+fosd that it fs the opialonof thle departaoa6
that thaljuat100or me pmos, lnqairedabout,oaaal.rmlepelly
hold the ofl’foe of tax aawneor-5ollsatar       of a,nb for tho :?&a
fndependmt :iuhoal2istriet. In other word8 a perwn can hold
b&h  the Offhe Of juatioo of tbu ipaoe and the oflioa of tax
aswla~-OOll~@tor oi the Z&m Independent:!.oh001   CGtriat clt
tha saw   tam*
                                          Youra YOry tro1y




c